Citation Nr: 1501929	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1960 to September 1980.  He died in March 2006 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case was most previously before the Board in November 2013.

FINDINGS OF FACT

1.  The record reflects that the Veteran died in March 2006 and his death certificate indicated that the immediate cause of death was metastatic lung cancer.

2.  Evidence of record indicates that the Veteran's exposure to petrochemicals in service contributed to or aggravated his lung cancer.

3.  A private physician has linked the Veteran's knee complaints during service to his arthritis of the knees.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2014).

2.  The criteria for service connection for arthritis of the knees, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the appellant's claims, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

I.  Cause of death

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's death certificate reflects that he died in March 2006 of metastatic lung cancer.  After his death, service connection was established for accrued benefits purposes for a bilateral foot disorder, minimal degenerative changes in the lumbar spine, tinnitus, and left ear hearing loss.

The Veteran's DD 214 indicates that during service the Veteran worked for over 16 years as a fuel supervisor.  A January 1963 service treatment record noted that the Veteran was working the flight line and had "JP4 fuel" splashed on his eyes, face, and mouth.  

In a May 2011 letter, the Veteran's private physician (RS, MD) stated, in pertinent part, as follows:

I was [the Veteran's] family physician and am writing this letter in regard to his potential cause of death.  He died from metastatic adenocarcinoma and the question remains as to whether this could have been related to any exposures while he was in military service.

The next potential risk would be that of his exposure to petrochemicals.  He fueled planes for a number of years and had obvious exposure to these products.  At this time, reports are coming up in the aviation industry where even pilots are found to be at higher risk of cancer and this is felt to be due to their even limited exposure to petrochemicals.  Perhaps the biggest concern would be [the Veteran's] exposure to petrochemicals as opposed to anything else.  

It is my professional opinion that there is at least a greater than 50 percent chance that [the Veteran's] adenocarcinoma could be attributed to his exposure to petrochemicals and radiation, at least as an aggravating circumstance leading to the development of cancer in his case.

While Dr. S. has acknowledged that the Veteran's cancer was "multi-factorial," Dr. S. has essentially linked the Veteran's exposure to petrochemicals to the Veteran's death.  In doing so, it appears that Dr. S, relied on unspecified medical literature, as Dr. S. noted that information had recently been published showing that even airline pilots were at some form of increased risk of developing cancer due to exposure to jet fuel.  The record supports that the Veteran was exposed to fuel and fuel fumes during his military service.  Further, while the August 2014 VA examiner noted the Veteran's long-term history of cigarette smoking, Dr. S in the May 2011 letter, while not discounting the Veteran's smoking history, did note that adenocarcinomas can be related to cigarette smoking but that the majority of adenocarcinomas of the lungs were found in non-smokers.
Based on the Veteran's military records noting his work with fuels, and based on Dr. S's opinion that appears founded on a comprehensive knowledge of the Veteran's medical history and some reliance on medical literature, the Board finds that the opinion from Dr. S should be afforded high probative value.  Significantly, a close reading of the August 2014 VA opinion reveals that the August 2014 examiner did not overtly dissociate the Veteran's exposure to petrochemicals as being a factor in his death.  In fact, the August 2014 VA examiner essentially stated that while the Veteran's smoking was the most likely cause of his lung cancer, exposure to petrochemicals could "hasten any development of lung cancer."

Putting the statements from Dr. S and the August 2014 VA examiner together, the Board finds that these physicians have stated that it is likely that exposure to petrochemicals was either a contributory cause of death or had a material influence in accelerating the Veteran's death. Therefore, based on all of the foregoing, and with resolution of doubt in the appellant's favor, the Board finds that the evidence of record supports a grant of service connection for the cause of the Veteran's death.

II.  Knees

In this case, the appellant has submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records (including November 1960, January 1961, July 1961, January 1962, April 1962, February 1964, March 1964, and October 1970) reveal that the Veteran was seen on numerous occasions for bilateral knee complaints.  A record dated in April 1962 had an impression of questionable degenerative arthritis of the right knee.  A 1980 Report of Medical History appears to state that the Veteran had a diagnosis of arthritis in both knees during service.  Post service medical records include diagnoses of osteoarthritis of the knees.  For example, bilateral knee osteoarthritis was noted in a July 2005 private medical record.

In a February 2006 statement the Veteran's private physician (RS, MD) indicated that the Veteran had ongoing problems with his knees and it appeared that he had knee pain "from when he was in the service."

The Board notes that Dr. S has linked the Veteran's in-service knee symptomology to the knee problems (arthritis) discussed during his treatment in February 2006 shortly before the Veteran's death.  This acts as either a link to service or a showing of a continuity of symptomatology related to the Veteran's post-service diagnosis.  Further, medical records associated with the Veteran's retirement examination arguably indicate that the Veteran was diagnosed with arthritis of the knees during service.  As such, service connection for arthritis of the knees is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.

Service connection for arthritis of the knees is granted, for accrued benefits purposes, subject to the applicable law governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


